DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US. Pub. No. 2012/0099032, hereinafter “Ishikawa”).
As to claim 1, Ishikawa discloses a head-up display apparatus [figure 3, head-up display apparatus for a vehicle] having a first inclination angle around an axis parallel to a vertical direction so that a first direction side is closer to a user than a second direction side is [figure 3, 
the head-up display apparatus comprising:
a display-light emitting unit [figure 3, “20”, “30”, “50” having a second inclination angle] having a second inclination angle around the axis parallel to the vertical direction so that the first direction side thereof is closer to the user than the second direction side thereof is [figure 3, first direction side is closer to the user than the second direction side], the display-light emitting unit being configured to emit display light forming a rectangular image corresponding to the rectangular virtual image [figure 3, light emits from “20” to form a rectangular image “10”, paragraph 23]; and
a reflecting mirror [figure 3, “40”] having a third inclination angle around the axis parallel to the vertical direction so that the first direction side thereof is closer to the user than the second direction side thereof is [figure 3, first direction side is closer to the user than the second direction side], the reflecting mirror being configured to reflect the display light and thereby emit reflected light to the virtual-image display unit [paragraph 26].
As to claim 2, Ishikawa discloses the head-up display apparatus according to Claim 1, wherein the display-light emitting unit is positioned so that an inclination of the rectangular 
As to claim 3, Ishikawa discloses the head-up display apparatus according to Claim 1, wherein the reflecting mirror is positioned so that an inclination of the reflected light around an axis parallel to the longitudinal direction is parallel to an inclination of the rectangular virtual image around the axis parallel to the longitudinal direction [figure 3].
As to claim 4, Ishikawa discloses the head-up display apparatus according to Claim 1, wherein the third inclination angle of the reflecting mirror is set according to the first inclination angle of the virtual-image display unit so that the reflected light forms the rectangular virtual image [figure 3, rectangular virtual image “10”, paragraph 27].
As to claim 5, Ishikawa discloses the head-up display apparatus according to Claim 1, wherein the second inclination angle of the display-light emitting unit and the third inclination angle of the reflecting mirror are set so that a length of an optical path from the display-light emitting unit to an eye point of the user corresponding to a left end of the rectangular image is equal to a length of an optical path from the display-light emitting unit to the eye point of the user corresponding to a right end of the rectangular image [figure 3, the light path shown is towards the center of the rectangular image, therefore optical path from the display-light emitting unit to an eye point of the user corresponding to a left end of the rectangular image is equal to a length of an optical path from the display-light emitting unit to the eye point of the user corresponding to a right end of the rectangular image].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/            Primary Examiner, Art Unit 2622